            Case 19-19957-AJC          Doc 69     Filed 12/29/20      Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                  Miami Division

In re:                                                 Case No. 19-19957-AJC
                                                       Chapter 7
Jorge O Duenas
Rita A Duenas
Debtor(s).
________________________________/

             MOTION TO WITHDRAW AS COUNSEL FOR DEBTORS

         Counsel for the Debtors, Robert Sanchez, Esq., pursuant to Local Rule 2091-1

moves to withdraw as counsel for the Debtors, Jorge O Duenas and Rita A Duenas, and

in support provides as follows:

    1. The Debtors filed the instant Chapter 7 case on July 26, 2019.

    2. The Debtors appeared at the meeting of creditors on August 27, 2019.

    3. On October 10, 2019, the Debtors filed an Amended Schedules listing a second

         real estate property and Trustee conducted a Rule 2004 Examination of the

         Debtors.

    4. On December 29, 2020, the Trustee filed his Motion for Preliminary Injunction

         Against the Debtors and George Andrews Duenas seeking to prevent the sale of

         the second property.

    5. Irreconcilable differences have arisen between the Debtors and the Firm such that

         the Firm can no longer represent the Debtors in this case.

    6. Accordingly, the undersigned requests this Court to enter an Order (a) authorizing

         withdrawal as counsel for the Debtors, and (b) instructing that all future

         communications and pleadings concerning this bankruptcy case be forwarded to

         the Debtors as follows:
           Case 19-19957-AJC         Doc 69     Filed 12/29/20     Page 2 of 2




                           Jorge O Duenas and Rita A Duenas
                               2600 NW 28th Street #208,
                                 Miami, FL 33142-6579

   7. Debtors have been sent a copy by Certified Mail of the instant motion and the

       implications thereunder.

   8. Therefore, the undersigned requests that this Court allow the undersigned to

       withdraw as counsel for the Debtors and allow the Debtors time to retain other

       counsel.

       WHEREFORE, it is respectfully requested that this Court enter an Order allowing

the undersigned to withdraw as counsel for the Debtors in this bankruptcy procedure and

absolving counsel of any and all further responsibility for representing the Debtors, and

allow the Debtors additional time to retain new counsel.

                                  Certificate of Service

       I HEREBY CERTIFY that a copy of this Motion to Withdraw as Counsel for

Debtors was delivered by U.S. Mail on December 29, 2020 to Robert A Angueira, 16 SW

1st Avenue, Miami, FL 33130, and all creditors of record; and via U.S. CERTIFIED

MAIL to Jorge O Duenas & Rita A Duenas at 2600 NW 28th Street #208, Miami, FL

33142-6579.

                                                           /s/ Robert Sanchez
                                                           Robert Sanchez, Esq.
                                                           Robert Sanchez, P.A.
                                                           355 West 49th Street
                                                           Hialeah, FL 33012
                                                           Tel: (305) 687-8008
                                                           Fl Bar No. 0442161
